[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXHIBIT 10.5

DEVELOPMENT AND LICENSE AGREEMENT

BY AND BETWEEN

GILEAD SCIENCES, INC.

AND

F. HOFFMANN-LA ROCHE LTD

AND

HOFFMANN-LA ROCHE INC.

SEPTEMBER 27, 1996



--------------------------------------------------------------------------------

ARTICLE 1.   DEFINITIONS    1         1.1   “Affiliate”    1         1.2  
“Budget”    2         1.3   “Cost of Goods Sold”    2         1.4   “Cover”    2
        1.5   “Development Costs”    2         1.6   “Development Plan”    3
        1.7   “European Union”    3         1.8   “First Commercial Sale”    3
        1.9   “Generically Equivalent Product”    3         1.10   “Gilead
Know-How”    3         1.11   “Gilead Patent Rights”    3         1.12   “IND”
(or “Investigational New Drug Application”)    3         1.13   “Joint Patent
Rights”    4         1.14   “NDA” (or “New Drug Application”)    4         1.15
  “Net Sales”    4         1.16   “Phase III Clinical Trial”    5         1.17  
“Product(s)”    5         1.18   “Proprietary Information”    5         1.19  
“Roche Know-How”    5         1.20   “Roche Patent Rights”    5         1.21  
“Steering Committee”    6         1.22   “Third Party”    6         1.23  
“Third Party Royalties”    6         1.24   “Valid Claim”    6 ARTICLE 2.  
GRANT OF RIGHTS    6         2.1   License Grant.    6         2.2  
Sublicensing.    6         2.3   Right of First Refusal.    6         2.4  
Gilead Sublicenses.    7         2.5   Disclosure of Gilead Know-How.    7
        2.6   Related Technology.    7 ARTICLE 3.   DEVELOPMENT AND REGULATORY
AFFAIRS    8         3.1   Steering Committee.    8         3.2   Clinical
Development and Regulatory Filings.    9         3.3   Development Costs.    10
        3.4   Adverse Reactions.    11 ARTICLE 4.   DUE DILIGENCE    12
        4.1   Due Diligence.    12

 

i



--------------------------------------------------------------------------------

        4.2   Global Commercial Roll-Out.    12         4.3   Commercial Due
Diligence.    12         4.4   Reports.    13 ARTICLE 5.   COMPENSATION    14
        5.1   License Fee    14         5.2   Milestone Payments.    14
        5.3   Royalty Payments; Adjustments.    15         5.4   Sublicense.   
18         5.5   Payment Structure.    19 ARTICLE 6.   MANUFACTURING    19
        6.1   Pre-Commercial Manufacturing.    19         6.2   Commercial
Manufacturing.    19 ARTICLE 7   MARKETING    20         7.1   Pricing.    20
        7.2   Use of The Gilead Name.    20 ARTICLE 8.   PAYMENTS; RECORDS;
AUDIT    20         8.1   Payment; Report.    20         8.2   Exchange Rate;
Manner and Place of Payment.    20         8.3   Records and Audit.    21
        8.4   Withholding Taxes.    22 ARTICLE 9.   TERM AND TERMINATION    22
        9.1   Term.    22         9.2   Licenses upon Expiration.    22
        9.3   Termination for Breach.    22         9.4   Termination for
Gilead’s Breach.    23         9.5   Product Reversion.    23         9.6  
Termination by Roche For Convenience.    23         9.7   Survival.    24
ARTICLE 10.   INTELLECTUAL PROPERTY    24         10.1   Ownership of
Inventions.    24         10.2   Prosecution of Patents.    24         10.3  
Infringement of Patents by Third Parties.    26         10.4   Infringement of
Third Party Rights.    27         10.5   Patent Marking.    28 ARTICLE 11.  
INDEMNIFICATION    28         11.1   Indemnification by Gilead.    28

 

ii



--------------------------------------------------------------------------------

        11.2   Indemnification by Roche.    28         11.3   Mechanics.    29
        11.4   Insurance Coverage.    29 ARTICLE 12.   CONFIDENTIALITY    30
        12.1   Proprietary Information; Exceptions.    30         12.2  
Authorized Disclosure    31         12.3   Return of Proprietary Information.   
31         12.4   Publications.    32 ARTICLE 13.   REPRESENTATIONS AND
WARRANTIES    32         13.1   Mutual Representations and Warranties.    32
        13.2   Gilead Representations and Warranties.    33         13.3   No
Other Representations.    33 ARTICLE 14.   DISPUTE RESOLUTIONS; VENUE AND
GOVERNING LAW    33         14.1   Disputes.    33         14.2   Alternative
Dispute Resolution.    34         14.3   Arbitration Procedure.    35
        14.4   Judicial Enforcement.    36         14.5   Governing Law.    36
ARTICLE 15.   MISCELLANEOUS    36         15.1   Agency.    36         15.2  
Assignment.    36         15.3   Amendment.    36         15.4   Notices.    37
        15.5   Force Majeure.    38         15.6   Affiliates.    38
        15.7   Export Control.    38         15.8   Severability.    38
        15.9   Cumulative Rights.    38         15.10   Waiver.    39
        15.11   Entire Agreement.    39

 

iii



--------------------------------------------------------------------------------

DEVELOPMENT AND LICENSE AGREEMENT

THIS DEVELOPMENT AND LICENSE AGREEMENT (the “AGREEMENT”), dated as of
September 27, 1996 (the “EFFECTIVE DATE”), is made by and between GILEAD
SCIENCES, INC., a Delaware corporation (“GILEAD”), on the one hand, and F.
HOFFMANN-LA ROCHE LTD, a corporation organized under the laws of Switzerland,
and HOFFMANN-LA ROCHE INC, a corporation organized under the laws of New Jersey,
on the other hand (collectively, “ROCHE”).

BACKGROUND

WHEREAS, Gilead has discovered and is developing a series of proprietary
compounds which act as influenza neuraminidase inhibitors and may be effective
in the prevention and treatment of influenza; and

WHEREAS, Roche, through its divisions and/or subsidiaries, is engaged in the
development, production and commercialization of pharmaceuticals, but prior to
the date of this Agreement has not established a research program in the area of
influenza neuraminidase inhibition or discovered compounds which have such
effect; and

WHEREAS, Gilead and Roche desire to enter into a development and license
agreement for the worldwide development and marketing of influenza neuraminidase
inhibitors for the prevention and treatment of influenza.

NOW, THEREFORE, in consideration of the foregoing premises and the covenants and
obligations set forth in this Agreement, the parties hereby agree as follows:

ARTICLE 1

DEFINITIONS

As used herein, the following terms will have the following meanings:

1.1 “Affiliate” means any entity that directly or indirectly Owns, is Owned by
or is under common Ownership with, a party to this Agreement, where “Own” or
“Ownership” means direct or indirect possession of at least fifty percent
(50%) of the outstanding voting securities of a corporation or a comparable
ownership in any other type of entity, provided, however, that if the law of the
jurisdiction in which such entity operates does not allow fifty percent (50%) or
greater ownership by a party to this

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

1



--------------------------------------------------------------------------------

Agreement, such ownership interest shall be at least forty percent (40%). The
term Affiliate shall not include Genentech, Inc., 460 Point San Bruno Boulevard,
South San Francisco, California, prior to the time Roche delivers notice to
Gilead designating Genentech as its Affiliate.

1.2 “Budget” means the annual budget approved by the parties from time to time
pursuant to Section 3.3(d).

1.3 “Cost of Goods Sold” means the manufacturing cost of Product sold by Roche,
its Affiliates and sublicensees, calculated in accordance with reasonable cost
accounting methods of such parties, provided that such methods comply with
generally accepted accounting principles and the further provisions of this
Section 1.3. Cost of Goods Sold shall consist of direct labor and materials and
a reasonable allocation of indirect labor, facilities expense (including
depreciation over the expected life of the buildings and equipment), and
administration costs. Cost of Goods Sold shall exclude costs associated with
process development, initial Product batches for regulatory approval, plant
start-up costs, excess capacity, Third Party royalties, or any costs for which
provision has been made in the definition of Net Sales. In the event of any
transfer of Product among Roche, its Affiliates or sublicensees, the Cost of
Goods Sold shall exclude any profit or other mark-up by any such parties.

1.4 “Cover” (including variations thereof such as “Covered,” “Coverage,” or
“Covering”) shall mean that the manufacture, use or sale of a particular product
would infringe a Valid Claim of an issued patent in the absence of rights under
such patent. The determination of whether a product is Covered by particular
patent rights shall be made on a country by country basis.

1.5 “Development Costs” mean the costs incurred by Gilead or for its account
after the Effective Date which are consistent with the Development Plan and are
specifically attributable to the development of Products. Such costs shall mean
the direct costs and the indirect costs of all Gilead development personnel and
any third party costs, all of them incurred to further the Product development
program. Indirect costs related to the Development Plan shall include but not be
limited to salaries, employee benefits, use of facilities and equipment,
personnel, travel materials and supplies, which shall be absorbed into the
Development Costs based on generally accepted accounting principles and methods
approved by Roche, such approval not to be unreasonably withheld.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

2



--------------------------------------------------------------------------------

1.6 “Development Plan” means the plan for the development of Products approved
from time to time pursuant to Section 3.3. The initial Development Plan,
reflecting the mutual objectives of the parties with respect to the sequence of
events leading up to the filing of regulatory submissions, has been agreed to by
the parties as of the Effective Date.

1.7 “European Union” or “EU” means the following countries: Austria, Belgium,
Denmark, Finland, France, Germany, Greece, Ireland, Italy, The Netherlands,
Portugal, Spain, Sweden, and the United Kingdom.

1.8 “First Commercial Sale” means the first sale, in any particular country, by
Roche or its Affiliates or sublicensees of Product for use by the general public
after required marketing and pricing approval has been granted by the governing
health authority of that country.

1.9 “Generically Equivalent Product” shall mean a product marketed by a Third
Party, not under license from Roche, which contains as an active ingredient an
influenza neuraminidase inhibitor the composition of matter of which is within
the scope of a Gilead Patent Right or a Joint Patent Right.

1.10 “Gilead Know-How” means all proprietary inventions, technology, trade
secrets, clinical and preclinical results, and any physical, chemical or
biological material, or other information excluding Gilead Patent Rights and
Joint Patent Rights, owned or acquired with right to sublicense during the term
of this Agreement by Gilead or any Affiliate of Gilead, which are necessary or
useful to Roche in the development, formulation, manufacture, use or sale of
Products.

1.11 “Gilead Patent Rights” mean the rights under patents and patent
applications, both foreign and domestic, which (a) Cover an influenza
neuraminidase inhibitor, or its manufacture, formulation or use, including
intermediates for the manufacture or use thereof, (b) are based on an invention
made at any time prior to the fifth anniversary of the Effective Date and
(c) are owned by or licensed to Gilead or any Gilead Affiliate with the right to
sublicense. Notwithstanding the foregoing, Gilead Patent Rights shall exclude
Joint Patent Rights but shall include “Gilead Patents,” which are defined as
those patents and patent applications owned by or licensed to Gilead or any
Gilead Affiliate with the right to sublicense that are encompassed within Gilead
Patent Rights. Set forth as Exhibit A is a list of the Gilead Patents as of the
Effective Date. Such Exhibit shall be updated no more frequently than annually
upon Roche’s request.

1.12 “IND” (or “Investigational New Drug Application”) means an application as
defined in the United States Food, Drug and Cosmetic Act and applicable

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

3



--------------------------------------------------------------------------------

regulations promulgated thereunder to the United States Food and Drug
Administration (the “FDA”) or the equivalent application to the equivalent
agency in any other country or group of countries, the filing of which is
necessary to commence clinical testing of Products in humans.

1.13 “Joint Patent Rights” mean the rights under patents and patent
applications, both foreign and domestic, which (a) Cover an influenza
neuraminidase inhibitor, or its manufacturing formulation or use, including
intermediates for the manufacture or use thereof, (b) are based on an invention
made at any time prior to the fifth anniversary of the Effective Date, and
(c) are owned jointly by Gilead and Roche. Exhibit A shall be amended to include
Joint Patents when such patent applications are first filed.

1.14 “NDA” (or “New Drug Application”) means an application as defined in the
United States Food, Drug and Cosmetic Act and applicable regulations promulgated
thereunder to the United States FDA or the equivalent application to the
equivalent agency in any other country or group of countries, the filing of
which is necessary to commence commercial sale of Products.

1.15 “Net Sales” means the gross sales invoiced by Roche, its Affiliates or
sublicensees for Product to Third Parties other than sublicensees, less
deductions of returns (including withdrawals and recalls), rebates (price
reductions, including Medicaid and similar types of rebates, e.g. chargebacks),
volume (quantity) discounts, discounts granted at the time of invoicing, sales
taxes and other taxes directly linked to and included in the gross sales amount
as computed on a product by product basis for the countries concerned
(hereinafter referred to as “Adjusted Gross Sales”).

From the Adjusted Gross Sales there shall be a lump sum deduction of [ * ] for
those sales-related deductions which are not accounted for on a product by
product basis (e.g., outward freights, transportation insurance, packaging
materials for dispatch of goods, custom duties, discounts granted later than at
the time of invoicing, cash discounts and other direct sales expenses).

In the case of Products being sold as part of a combination product containing
the Product and one or more other therapeutically active ingredients, the
parties shall negotiate an appropriate royalty adjustment to reflect the
relative significance of each such ingredient, based on the estimated fair
market value of each such therapeutically active ingredient.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

4



--------------------------------------------------------------------------------

Notwithstanding the foregoing, amounts received by Roche or its Affiliates or
sublicensees for the sale of Licensed Products among Roche and its Affiliates or
sublicensees for resale shall not be included in the computation of Net Sales
hereunder.

1.16 “Phase III Clinical Trial” means any clinical trial primarily designed to
serve as a pivotal, well-controlled study upon which approval of an NDA will be
based, including such a study referred to or denominated as a Phase II/III study
in the United States or the equivalent elsewhere.

1.17 “Product(s)” means any pharmaceutical product containing an influenza
neuraminidase inhibitor Covered by a Gilead Patent Right, a Roche Patent Right
or a Joint Patent Right.

1.18 “Proprietary Information” means, subject to the limitations set forth in
Section 12.1 hereof, all information disclosed by a party hereto to the other
party pursuant to this Agreement. In particular, Proprietary Information shall
be deemed to include, but is not limited to, information relating to research
and development programs and results, therapeutic candidates and products,
clinical and preclinical data, trade secrets, business strategy, patent
applications, licenses, suppliers, manufacturers, product and marketing
strategy, customers, market data, personnel and consultants.

1.19 “Roche Know-How” means all proprietary inventions, technology, trade
secrets, clinical and preclinical results, and any physical, chemical or
biological material, or other information excluding Roche Patent Rights and
Joint Patent Rights, owned or acquired with right to sublicense during the term
of this Agreement by Roche or any Affiliate of Roche, which are necessary or
useful to Roche in the development, formulation, manufacture, use or sale of
Products.

1.20 “Roche Patent Rights” means the rights under patents and patent
applications, both foreign and domestic, which (a) Cover an influenza
neuraminidase inhibitor, or its manufacture, formulation or use, including
intermediates for the manufacture or use thereof, (b) are based on an invention
made at any time prior to the fifth anniversary of the Effective Date, and
(c) are owned by or licensed to Roche or any Roche Affiliate, with the right to
sublicense. Notwithstanding the foregoing, Roche Patent Rights shall exclude
Joint Patent Rights, but shall include “Roche Patents,” which are defined as
those patents and patent applications owned by or licensed to Roche or any Roche
Affiliate with the right to sublicense that are encompassed within Roche Patent
Rights. Exhibit A shall be amended to include Roche Patents when such patent
applications are first filed. Such Exhibit shall be updated no more frequently
than annually upon Gilead’s request.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

5



--------------------------------------------------------------------------------

1.21 “Steering Committee” means that committee comprised of an equal number of
representatives of Gilead and Roche, but not less than two (2) representatives
from each company, which shall have the responsibilities set forth in
Section 3.1 and elsewhere in this Agreement.

1.22 “Third Party” means any person or entity other than Gilead, Roche or an
Affiliate of either party hereto.

1.23 “Third Party Royalties” means any royalties or license fees owing to a
Third Party attributable to the manufacture, use or sale of Products and in
consideration of a license under any patent which such Product would otherwise
infringe.

1.24 “Valid Claim” means a claim in the Gilead Patent Rights, the Roche Patent
Rights, or the Joint Patent Rights, which has not been disclaimed or held
invalid by a decision beyond the right of review or otherwise has been finally
determined by a court of competent jurisdiction to be unenforceable.

ARTICLE 2

GRANT OF RIGHTS

2.1 License Grant. Subject to the terms of this Agreement, Gilead hereby grants
to Roche and its Affiliates a sole and exclusive, worldwide license under the
Gilead Patent Rights, Gilead’s interest in the Joint Patent Rights, and the
Gilead Know-How only for the manufacture, importation, use, sale and offer for
sale of Products for any and all uses. Roche agrees that the Gilead Patents and
the Gilead Know-How will not be used for any other purpose.

2.2 Sublicensing. Except as otherwise provided in Section 2.3 below, Roche shall
have the right to sublicense the rights granted under Section 2.1 to Third
Parties. If Roche grants a sublicense, all of the terms and conditions of this
Agreement shall apply to the sublicensee to the same extent as they apply to
Roche for all purposes of this Agreement. Roche assumes full responsibility for
the performance of all obligations so imposed on such sublicensee and will
itself pay and account to Gilead for all royalties due under this Agreement by
reason of the operations of any such sublicensee.

2.3 Right of First Refusal. In the event Roche desires to sublicense the rights
granted pursuant to Section 2.1 above to any Third Party for commercialization
in any of the following countries: the [ * ] Roche shall first present an offer
to Gilead for such rights. Gilead and Roche shall negotiate such offer in good
faith for at least [ * ] from the date the offer is received by Gilead;
provided, however, that Roche shall not have an obligation to engage in such
negotiations with respect to countries where Gilead has not

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

6



--------------------------------------------------------------------------------

established a sales force or committed to do so prior to the anticipated launch
of the Product in such country. If, at the end of such [ * ] period, the parties
have been unable to reach agreement on the essential terms of an agreement
granting Product rights in such country or countries to Gilead, Roche shall be
free to offer the rights to Products in such country or countries to any Third
Party; provided, however, that Roche shall not make an offer more favorable to
any such Third Party than the offer last made to Gilead by Roche without first
giving Gilead at least [ * ] to consider and accept such more favorable offer.

2.4 Gilead Sublicenses. It is the understanding of the parties that the license
granted to Roche in Section 2.1 includes any future technology which Gilead may
acquire by license, with the right to sublicense, which is relevant to the
activities defined in Section 2.1. In the event Gilead obtains under license
from a Third Party technology the subject matter of which falls under the
license granted herein, Gilead shall promptly advise Roche of such license and
the terms which would be applicable to Roche in the event a sublicense is
granted hereunder. Roche may decline to accept the sublicense in question. If,
following such disclosure, Roche elects to receive such sublicense, then such
technology shall automatically be sublicensed to Roche hereunder without further
consideration to Gilead. In the event of any such sublicense, the terms of the
agreement between Gilead and its licensor shall govern in the event of any
inconsistency between such Third Party license agreement and this Agreement, and
the rights granted to Roche herein shall be explicitly subject to such Third
Party license agreement.

2.5 Disclosure of Gilead Know-How. Following the Effective Date and through the
term of this Agreement, Gilead shall make available to Roche, subject to the
terms of this Agreement, all Gilead Know-How.

2.6 Related Technology. Roche acknowledges that in consideration of the
collaboration established hereby and the enabling nature of the work previously
done by Gilead, any influenza neuraminidase inhibitors as to which Roche or its
Affiliates acquires rights prior to the fifth anniversary of the Effective Date,
whether by reason of their own efforts or under contract from Third Parties,
shall be included within the definition of Products under this Agreement,
subject to the terms and conditions hereof. Similarly, Gilead acknowledges that
its license to Roche hereunder covers all of the influenza neuraminidase
inhibitors as to which it has rights or acquires rights prior to the fifth
anniversary of the Effective Date.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

7



--------------------------------------------------------------------------------

ARTICLE 3

DEVELOPMENT AND REGULATORY AFFAIRS

3.1 Steering Committee.

(a) Steering Committee Membership and Governance. The parties shall establish a
Steering Committee to coordinate the activities of the parties with respect to
Products. The Steering Committee in turn may establish such working groups or
other mechanisms as it desires to achieve this result. Except to the extent
otherwise provided in this Agreement, the responsibility of the Steering
Committee for each Product in each country shall terminate following the initial
commercial launch of such Product in such country. The Steering Committee shall
consist of an equal number of representatives of each party, which shall be at
least two (2). The size of the Steering Committee may be changed by agreement of
the parties. Each party shall within thirty (30) days after the Effective Date
select its initial members of the Steering Committee. Each party may select
additional representatives to replace the initial Steering Committee members
selected by such party as necessary during the term of the Agreement, and may
have other representatives attend meetings of the Steering Committee in addition
to the members of the committee. Any Steering Committee members selected by one
party shall be subject to the reasonable approval of the other party. The
Chairperson of the Steering Committee shall alternate annually between a
representative of Gilead and a representative of Roche, with the initial
Chairperson of the Steering Committee being appointed by Roche. The Chairperson
of the Steering Committee shall be responsible for providing an agenda for each
meeting of the committee at least ten (10) days in advance of such meeting and
shall prepare written minutes of all committee meetings in reasonable detail.
The Chairperson shall distribute such minutes to all members of the Steering
Committee within twenty (20) days after the relevant meeting. The Steering
Committee shall attempt to operate by consensus, and any issues that the
Steering Committee is unable to resolve by consensus shall be submitted for
resolution pursuant to Article 14 below.

(b) Steering Committee Meetings and Responsibilities. The Steering Committee
shall meet at least two (2) times per year until the First Commercial Sale of a
Product in any country, and thereafter as appropriate for the continued
development and registration of Products. In addition, either party may request
additional meetings as reasonably required. The Steering Committee shall be
responsible for overseeing and monitoring the implementation of the Development
Plan and the Budget. In particular, the Steering Committee will review and
approve each annual Budget pursuant to Section 3.3. The Steering Committee shall
also monitor the allocation of research and development work between the parties
and shall recommend changes as

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

8



--------------------------------------------------------------------------------

necessary. The parties shall report to the Steering Committee on all significant
clinical and regulatory issues relating to Products, and the Steering Committee
shall make recommendations and provide strategic guidance with respect to such
issues. The Steering Committee shall meet to review and approve a global
clinical trial program prior to the conduct of any clinical trials, and shall
review and approve the plans for any individual clinical trial of Product in
advance of the anticipated commencement date thereof. Neither party shall
commence any clinical trial of a Product until the Steering Committee has
approved the plans therefor, provided, however, that such requirement for prior
approval shall not apply to post-marketing clinical trials which are not
directed towards a change in the labeling of the Product. In addition to its
responsibilities related to research and development, the Steering Committee
shall oversee manufacturing activities related to the Products and plans for the
initial commercial launch and country-by-country roll out of Products, and Roche
shall report to the Steering Committee in reasonable detail regarding its
current and planned activities in these areas.

3.2 Clinical Development and Regulatory Filings.

(a) Clinical Development. The collaborative clinical development program will
follow the most expeditious path to achieve global registration of Products with
both parties playing a significant role in the execution of clinical development
activities. Gilead will focus its efforts towards the conduct of clinical trials
in the United States, and Roche will initially focus its efforts towards the
conduct of clinical trials outside the United States. Both parties will
contribute to the conduct of clinical trials as necessary to support the global
program. The final distribution of responsibility will be the decision of the
Steering Committee.

(b) Regulatory Filings. Gilead shall prepare and file in its own name the IND
for Products in the United States. The IND in the United States will be
transferred to Roche shortly before the commencement of Phase III registrational
studies. The particular responsibility for filings, interactions with regulatory
authorities and the appropriate time for transfer of regulatory responsibility
to Roche will be decided by the Steering Committee. In any event, prior to the
transfer of the IND in the United States, Roche shall receive copies of all
material correspondence with the FDA and shall have the right to be present at
all meetings with the FDA related to Products. Beginning at the time of transfer
of ownership of the IND to Roche, Roche shall be primarily responsible with
Gilead’s assistance for all regulatory affairs in the United States related to
Products. In addition, Gilead shall either transfer ownership of, or provide
Roche with letters of access to, any drug master files or other regulatory
dossiers containing information necessary or useful to Roche in connection with
its regulatory filings for Product, with the choice between transfer or
providing letters of access to be made in the discretion of Gilead. In all
countries, Gilead shall be entitled to receive copies of material

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

9



--------------------------------------------------------------------------------

correspondence with regulatory authorities, including filings made by Roche,
with respect to Products, and Gilead shall have the right to be present at all
meetings with regulatory authorities related to Products.

(c) Diligence. Roche and Gilead will each diligently carry out the global
development of Products as provided in this Section 3.2, subject to the Budgets
approved under Section 3.3(d). Without limitation of the foregoing, such efforts
shall include the assignment of appropriate personnel and the allocation of
sufficient resources to carry out such party’s responsibilities under the
Development Plan.

3.3 Development Costs.

(a) General. Roche shall pay all its own research and development expenses in
carrying out the Development Plan, as modified from time to time by the Steering
Committee, and shall reimburse Gilead for all its Development Costs incurred
pursuant to the Development Plan and the Budget in effect at the time.

(b) Audit Rights. Gilead shall keep complete and accurate records pertaining to
the Development Costs incurred pursuant to this Agreement in sufficient detail
to permit Roche to confirm the accuracy of such Costs. At Roche’s request,
Gilead will cause its independent certified public accountants to prepare
abstracts of Gilead’s relevant business records for review by Roche’s
independent certified public accountants. If, based on a review of such
abstracts, Roche reasonably believes that a full audit of said business records
would be necessary for the confirmation of the accuracy of the Development
Costs, Roche’s independent certified public accountants shall have full access
to review all work papers and supporting documents pertinent to such abstracts,
and shall have the right to discuss such documentation with Gilead’s independent
certified public accountants. [ * ] Such audit rights may be exercised no more
often than once a year, within three (3) years after the period to which such
records relate, upon notice to Gilead and during normal business hours. Roche
will bear the full cost of such audit unless such audit discloses an overpayment
of Development Costs by Roche of more than five percent (5%) from the amount
due. Gilead shall promptly refund any such overpayment. The terms of this
Section 3.3(b) shall survive any termination or expiration of this Agreement for
a period of three (3) years.

(c) Reimbursement of Prior Research Expenses. In addition to the payment of
Development Costs as provided herein, Roche shall, within ten (10) days after
the Effective Date, pay to Gilead the amount of five million dollars
($5,000,000) as reimbursement for research and preclinical development expenses
incurred by Gilead with respect to Products prior to the Effective Date. Such
payment shall be nonaccountable, nonrefundable, and noncreditable.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

10



--------------------------------------------------------------------------------

(d) Budget. It is agreed between the parties that as of the Effective Date, the
amount of [ * ] is the estimated budget for reimbursement to Gilead for its
internal research and development efforts under the Development Plan during a
period of [ * ] following the Effective Date. In addition, Gilead’s external
expenses for such research and development will be reimbursed pursuant to the
Budget and in accordance with Section 3.3(e). Within forty-five (45) days
following the Effective Date, the Steering Committee shall adopt a Budget for
all research and development activities anticipated for the period from the
Effective Date through December 31, 1997. The Budget approved by the Steering
Committee will replace the estimated budget for Gilead’s internal expenses
referred to above. On or before October 1, 1997, and not later than October 1 of
each subsequent calendar year during the term of this Agreement, the Steering
Committee shall approve annual budgets for all research and development
activities scheduled for the following calendar year; such annual budgets shall
be consistent with the Development Plan, as modified from time to time by the
Steering Committee. Upon approval, annual budgets shall be the Budget then in
effect.

(e) Payments to Gilead; Reconciliation. Roche shall pay to Gilead the amount
budgeted for Gilead’s Development Costs for each calendar quarter on or before
the first day of such calendar quarter within [ * ] after receipt of an invoice
from Gilead. Within [ * ] following the end of each such calendar quarter,
Gilead shall provide an accounting to Roche of the Development Costs actually
incurred by it during such quarter (the “Actual Costs”), but for the first three
quarters of each calendar year such reports shall be for informational purposes
only and Roche’s payment of Development Costs shall continue to be made in
accordance with the Budget for such year then in effect. At the end of each
calendar year, the parties shall reconcile any difference between the amounts
paid to Gilead for Development Costs and Gilead’s Actual Costs for such year. If
the amounts paid to Gilead for Development Costs exceed its Actual Costs during
such year, the amount of the excess shall be refunded or credited to Roche. If
Gilead’s Actual Costs during the year exceeded the amounts paid by Roche for
Development Costs during such year, the excess shall be paid by Roche as a
supplemental payment if Roche approves such excess amount, which approval shall
not be unreasonably withheld.

3.4 Adverse Reactions. Roche shall be responsible for reporting to the
appropriate regulatory authorities all adverse events related to the use of
Product worldwide, except that prior to the time Gilead transfers ownership of
the IND to Roche as provided in Section 3.2(b), Gilead shall be responsible for
the reporting of such adverse events in the U.S. Adverse events related to the
use of Product worldwide shall be recorded in a single database, and the parties
will coordinate their efforts to assure that all adverse events are reported
properly.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

11



--------------------------------------------------------------------------------

ARTICLE 4

DUE DILIGENCE

4.1 Due Diligence. Roche shall devote its Best Efforts to commercialize Product
in substantially all markets in the world. As used herein, “Best Efforts” shall
mean that Roche is performing its obligations in a sustained manner consistent
with the efforts major pharmaceutical companies devote to significant general
practice products of similar market potential derived from internal research
programs. Upon gaining the necessary regulatory, pricing and reimbursement
approvals, Roche and/or its sublicensees shall use its Best Efforts to promote
and market the Product in all significant markets. Any sublicense of marketing
rights by Roche shall include a covenant for such sublicensee to use Best
Efforts to maintain and increase sales of the Product in each country covered by
the sublicense.

4.2 Global Commercial Roll-Out. Roche shall endeavor to obtain prompt approval
for the sale of Product in substantially all countries of the world, once such
approval has been obtained in the United States and Europe. In particular,
subject to the exception set forth below, Gilead shall have the right to
terminate Roche’s license to any particular Product in any country of the world
[ * ] where such approval has not been obtained within [ * ] following the date
on which such Product was first approved in all of the following countries: [ *
] (For such purpose, “approval” shall mean approval as to safety and efficacy
but not pricing approval if separately required.) Gilead shall not have the
right to terminate Roche’s license in any particular country where Roche can
show that either (a) it used Best Efforts to achieve such registration within
the specified time period, or (b) it is not reasonable to commercialize the
Product in the country in question (for example, because of pricing). If Roche
believes that either of the conditions set forth in the previous sentence apply,
it shall so notify the Steering Committee at least one year prior to the
expiration of the [ * ] time period referred to above, and shall explain its
reasons. If Roche loses Product rights in any country pursuant to this
Section 4.2, Gilead shall obtain rights thereto as provided in Section 9.5. [ *
] Roche shall not be subject to the time limit set forth in this Section 4.2,
but shall still be obligated to use its Best Efforts to obtain approval as
promptly as is reasonably practicable.

4.3 Commercial Due Diligence. If, regardless of whether Roche exercises Best
Efforts, annual Net Sales of Products worldwide are less than [ * ] by the
conclusion of the [ * ] following the date of First Commercial Sale of a Product
in the U.S. or any country of the EU, then the parties agree to meet and confer
in good faith regarding the most appropriate corrective actions to take in
significant markets. The following factors shall be considered by the parties in
determining the most appropriate course of action: (i) Roche’s competitive
position, including promotional spending levels, sizes of field

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

12



--------------------------------------------------------------------------------

sales forces and market development expenditures, relative to competitive
products; (ii) cost of goods sold; (iii) policy of health authorities on
prophylaxis of influenza and (iv) Gilead’s interest in, and ability to increase
revenues by, assuming all rights to the Product. In the event the parties agree
that the rights to the Product shall revert to Gilead, the parties shall
thereupon agree on appropriate commercial terms for the reversion of such
rights.

4.4 Reports. Roche shall provide annual reports to Gilead as follows: (i) by
February 1 of each year concerning its marketing activities relating to Products
for the previous year, and (ii) by November 30 of each year concerning its
contemplated marketing activities relating to Products for the subsequent year.
In particular, such reports shall include specific budgets and timetables for
activities in the [ * ], the positioning of the Product, competitive issues, and
Roche’s primary sales and marketing objectives with respect to Products in such
countries.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

13



--------------------------------------------------------------------------------

ARTICLE 5

COMPENSATION

5.1 License Fee. Roche shall pay to Gilead a license fee of five million dollars
($5,000,000) within ten (10) days following the Effective Date. Such license fee
shall be nonrefundable and noncreditable.

5.2 Milestone Payments. Roche shall pay to Gilead the following nonrefundable,
noncreditable amounts within thirty (30) days of achievement of the milestone
events set forth below for any Product1:

 

     U.S.     EU    Japan

Safety and bioavailability demonstrated in Phase I Clinical Trial

   $ 3,000,000 2     None      None

Commencement of first Phase III Clinical Trial

   $ 3,000,000 3     None    $ 2,000,000

NDA or equivalent filing4

   $ 5,000,000     $ 5,000,000    $ 2,000,000

NDA or equivalent approval4

   $ 8,000,000     $ 8,000,000    $ 4,000,000

--------------------------------------------------------------------------------

1 Each of the milestone payments provided for in this Section 5.2 shall be
payable no more than once and shall encompass all Products taken together.

2 Payable regardless of the territory in which such trial is conducted. This
milestone shall be satisfied in any event by a decision to proceed to a Phase II
clinical trial in influenza-infected patients.

3 Payable for any such trial that would qualify as a Phase III Clinical Trial
for a U.S. NDA, even if such trial is conducted outside the U.S.

4 If an NDA filing seeks, or approval provides for, product labeling only as to
Therapy or Prophylaxis, but not both, the payments associated with such
milestone(s) shall be (i) 60% of the listed amounts if the NDA filing or
approval is directed only to Therapy and (ii) 40% of the listed amounts if the
NDA filing or approval is directed only to Prophylaxis. If only one indication
is filed for or approved initially, the balance of the payments shall be paid
upon achieving the relevant milestones for the other indication at a later date.
Therapy is defined herein as the treatment of patients suffering from the
symptoms of influenza. Prophylaxis is defined herein as either preventative
treatment of individuals presumed to be infected by the influenza virus or the
treatment of asymptomatic patients who may or may not be infected by the
influenza virus.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

14



--------------------------------------------------------------------------------

5.3 Royalty Payments; Adjustments.

(a) Royalty on Products. Roche shall pay Gilead a royalty payment on Net Sales
of Product sold by Roche, its Affiliates or licensees (the “Royalty”) according
to the following rates, as adjusted in accordance with subsections (c), (d),
(e) and (f) below:

(i) Fourteen percent (14%) of worldwide Net Sales for the first $200 million in
Net Sales in a given calendar year;

(ii) Eighteen percent (18%) of worldwide Net Sales for the next $200 million in
Net Sales during the same calendar year; and

(iii) Twenty-two percent (22%) of worldwide Net Sales for Net Sales in excess of
$400 million during the same calendar year.

By way of example, if, in the year 2005, Roche’s total Net Sales equal $450
million, then the Royalty payable to Gilead hereunder shall equal $75 million,
calculated in the following manner:

 

Amount of Net Sales

   Royalty Rate    Royalty Payment

First $200 Million

   0.14    $ 28.0 Million

Next $200 Million

   0.18      36.0 Million

Next $50 Million

   0.22      11.0 Million          

Total Royalty

      $ 75.0 Million

(b) Royalty Payment Schedule. For the first calendar year of Net Sales, the
Royalty shall be paid to Gilead in accordance with the schedule set forth in
subsection (a) above. Beginning in the second calendar year of Net Sales,
Roche’s first three (3) quarterly payments shall be based upon the average
royalty rate payable with respect to the previous calendar year. Following the
fourth (4th) quarter of each calendar year, Roche shall pay Gilead the Royalty
owing for the full year minus the aggregate payments made for the first three
quarters or, if the aggregate payments made for the first three quarters exceed
the Royalty owing for the full year, Gilead shall refund the difference to
Roche.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

15



--------------------------------------------------------------------------------

(c) Unlicensed Competition Adjustment. Except as provided below, if a Third
Party not under license from Roche sells a Generically Equivalent Product in a
country or countries in which Roche, an Affiliate or sublicensee is selling
Product and the monetary value of such Third Party’s sales of Generically
Equivalent Product, as determined by a reliable Third Party and measured in a
manner as near as practicable to the sales of Product in the same country, are
equal to or greater than fifteen percent (15%) of the monetary value of the
Adjusted Gross Sales of Product in such country or countries, then the royalty
payable by Roche to Gilead on Net Sales of Product in such country(ies) shall be
reduced by fifty percent (50%) of the Royalty set forth in subsection (a), until
such time as the Third Party’s sales drop below fifteen percent (15%) of the
Adjusted Gross Sales in such country(ies). The royalty reduction provided for in
this paragraph (c) shall be inapplicable during any period of time that Gilead
is diligently pursuing litigation to enforce Gilead Patent Rights or Joint
Patent Rights to stop the sale of the Generically Equivalent Product in question
in such country.

(d) Cost of Goods Sold Adjustment. Except as provided below, if the Cost of
Goods Sold for a Product exceeds ten percent (10%) of the Net Sales of such
Product in any particular calendar quarter, each measured on a worldwide basis,
then the Royalty payable for such quarter shall be reduced by one-half of the
amount by which such Cost of Goods Sold exceeds ten percent (10%) of Net Sales.
Any Royalty reductions effected under this paragraph (d) shall be known as a
“COGS Adjustment Amount”, and shall become payable to Gilead in the future in
any time period(s) in which the Cost of Goods Sold for the Product in question
is less than ten percent (10%) of the Net Sales of such Product, each measured
on a worldwide basis. In such time periods, Gilead shall recover one-half of the
amount by which the Cost of Goods Sold is less than ten percent (10%) of Net
Sales, until it has fully recovered the COGS Adjustment Amount, without
interest. This paragraph (d) shall not effect any reduction in the Royalty rate
to less than fifty percent (50%) of the rate set forth in paragraph (a), and
shall be inapplicable with respect to Product sales as to which adjustment is
separately provided for under paragraph (c) or (e).

(e) Secondary Patent Coverage. The Royalty rates set forth in paragraph
(a) above are based on the assumption that one or more Valid Claims of the
Gilead Patent Rights, Roche Patent Rights or Joint Patent Rights, if any,
applicable to the Product in question will Cover the composition of matter of
the neuraminidase inhibitor which is an active ingredient in the Product. If,
however, one or more Gilead Patent Rights, Roche Patent Rights or Joint Patent
Rights Cover the manufacture, use or sale of such Product, but there is no Valid
Claim Covering the composition of matter of the influenza neuraminidase
inhibitor which is an active ingredient in the Product, then the following
Royalty rates shall apply. In the event a sale of a particular Product in a
particular country might be described in more than one of the following
subparagraphs, the highest royalty rate shall apply to such sale.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

16



--------------------------------------------------------------------------------

(i) In any event, regardless of patent Coverage, each Product shall be
royalty-bearing at the rate set forth in paragraph (a), subject to adjustment as
provided elsewhere under this Agreement but not under this paragraph (e), for
the first [ * ] following First Commercial Sale in each country. If following
such [ * ] period there is no patent Coverage for the manufacture, use or sale
of the Product in a particular country, sales of such Product shall thereafter
be royalty-free in that country. If, however, after such [ * ] period there is
patent Coverage for the manufacture, use or sale of the Product, but not the
composition of matter of the influenza neuraminidase inhibitor which is an
active ingredient of the Product, then the royalties set forth in Sections
5.3(e)(ii)-(v) shall apply.

(ii) If the manufacture, use or sale of the Product (but not the composition of
matter of the influenza neuraminidase inhibitor which is an active ingredient of
the Product) is Covered by a Gilead Patent Right, then the royalty rates set
forth in paragraph (a) shall be reduced by [ * ] Such reduced rate shall remain
subject to further reduction pursuant to paragraph (c), in which case the
royalty rate could be reduced to [ * ] of the rate set forth in paragraph (a),
but there shall not be any reduction pursuant to paragraph (d) or by reason of
Third Party license fees as described in Section 10.4.

(iii) If the manufacture, use, or sale of the Product (but not the composition
of matter of the influenza neuraminidase inhibitor which is an active ingredient
of the Product) is Covered By a Joint Patent Right, then the royalty rates set
forth in paragraph (a) shall be reduced to [ * ] of such rate. Such reduced rate
shall remain subject to further reduction pursuant to paragraph (c) but only to
a royalty rate which is [ * ] of the rate set forth in paragraph (a), and there
shall not be any reduction pursuant to paragraph (d) or by reason of Third Party
license fees as described in Section 10.4.

(iv) If the manufacture, use or sale of the Product (but not the composition of
matter of the influenza neuraminidase inhibitor which is an active ingredient of
the Product) is Covered by a Roche Patent Right based on an invention made or
obtained in connection with Roche’s work related to Products, then the royalty
rate set forth in paragraph (a) shall be reduced to [ * ] of such rate. Such
reduced rate shall not be subject to any further reduction under this Agreement.

(v) If the manufacture, use or sale of the Product (but not the composition of
matter of the influenza neuraminidase inhibitor which is an active ingredient of
the Product) is Covered only by a Valid Claim of a Roche patent based on

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

17



--------------------------------------------------------------------------------

an invention by Roche, which invention was made independently of Roche’s work
related to Products resulting from the Development Plan, then no royalty shall
be due under this Agreement.

(f) Summary of Rules Regarding Royalty Adjustments. In implementing the various
Royalty adjustment provisions of this Agreement:

(i) Royalty reductions under paragraphs (c) and (e) shall be determined on a
country by country basis. If a Royalty adjustment is called for in one or more
countries, but not worldwide, then the Royalty shall be calculated initially as
set forth in paragraph (a), and the Royalty reduction shall be applied on the
basis of the average worldwide Royalty rate otherwise payable.

(ii) If an adjustment is made under paragraph (c) (Unlicensed Competition
Adjustment), then there shall not be any adjustment under paragraph (d) (Cost of
Goods Sold Adjustment) with respect to the same sale of Product.

(iii) If an adjustment is made under paragraph (e) (Secondary Patent Coverage),
then such reduced rate shall still be subject to further reduction as provided
in paragraph (c) (Unlicensed Competition Adjustment), in which case the Royalty
could be reduced to [ * ] of the rate set forth in paragraph (a), but there
shall not be any reduction under paragraph (d) (Cost of Goods Sold Adjustment)
or by reason of Third Party license fees as described in Section 10.4.

(iv) Except as expressly provided in Sections 5.3(e)(ii)-(v), the Royalty rate
shall not be reduced to less than [ * ] of the rate set forth in Section 5.3(a).

(g) Expiration of Royalty Obligations. The royalty obligations set forth in
subsection (a) above shall expire on a country-by-country basis upon the later
of: (i) in those countries in which a Gilead Patent Right, Joint Patent Right or
Roche Patent Right covers the manufacture, use or sale of a Product sold by
Roche, its Affiliate or a licensee, the date upon which the manufacture, use or
sale of such Product would no longer infringe a Valid Claim of a Gilead Patent
Right, Joint Patent Right or Roche Patent Right in the absence of rights
thereunder; and (ii) [ * ] after the date of First Commercial Sale of the
Licensed Product in such country(ies).

5.4 Sublicense. In the event Roche sublicenses its right to sell a Product, such
sublicenses shall include an obligation for the sublicensee to account for and
report its Net Sales of such Product on the same basis as if such sales were Net
Sales of Product by Roche, and Roche shall pay the applicable Royalty to Gilead
as if the Net Sales of the sublicensee were Net Sales of Roche.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

18



--------------------------------------------------------------------------------

5.5 Payment Structure. The effect of this Article 5 is to provide for a royalty
payment to Gilead for any Product discovered, developed or acquired by either
party prior to the fifth anniversary of the Effective Date of this Agreement,
whether or not such Product is Covered by a patent and irrespective of which
party owns or controls any relevant patents. In establishing this payment
structure, the parties seek to create incentives for a highly effective
collaboration relating to Products with minimum potential for disputes,
including by way of example possible disagreements related to the allocation of
work and the determination of inventorship; to recognize that discoveries and
developments related to influenza neuraminidase inhibitors after the Effective
Date are likely to constitute improvements on existing Gilead Know-How, whether
or not such new developments are within the scope of Gilead Patents; and to
provide incentive compensation to Gilead for its anticipated work during the
term of this Agreement, in addition to the grant of a patent license, to enable
the rapid and effective market introduction of Products worldwide. Roche
acknowledges that Gilead has offered, and Roche has voluntarily declined, a
royalty arrangement under which Roche would pay independent royalties on Gilead
Know-How and Gilead Patent Rights, and that instead of such independent
royalties Roche has negotiated the royalty adjustment provisions of this
Section 5.3.

ARTICLE 6

MANUFACTURING

6.1 Pre-Commercial Manufacturing. It is the intention of the parties that
initial pre-clinical and clinical Products, including the bulk drug substance
contained therein, will be produced by Gilead, and that so long as it shall do
so the cost of such manufacturing will be included in Development Costs. The
parties also understand that as part of the Development Plan and the Budget they
will cooperate to improve the manufacturing process in existence as of the
Effective Date. Roche may assume full control of clinical manufacturing of
Products at its own expense at any time it desires upon written notice to
Gilead, and shall in any event have the sole and exclusive responsibility for
the manufacture of clinical Products not later than the commencement of Phase
III Clinical Trials for the initial Product.

6.2 Commercial Manufacturing. Roche shall be solely and exclusively responsible
at its own expense for commercial manufacture of Products, either itself or
through Third Parties.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

19



--------------------------------------------------------------------------------

ARTICLE 7

MARKETING

7.1 Pricing. Roche shall determine, in its sole discretion, the pricing,
discounting policy and other commercial terms relating to Products.

7.2 Use of The Gilead Name. Gilead and Roche agree that the packaging and
promotional materials for the Product marketed by Roche and/or Roche’s
sublicensees shall identify Gilead as licensor. Roche hereby acknowledges
Gilead’s ownership of the Gilead Sciences name. Gilead hereby agrees to
indemnify and hold Roche harmless from any use hereunder of the Gilead Sciences
name which occurs with the consent of Gilead, provided that Roche provides
Gilead prompt notice of any such claim and grants to Gilead the exclusive
ability to defend (with the reasonable cooperation of Roche) and settle any such
claim. If only one name is allowed to be in any specific item of packaging or
promotional material pursuant to governmental laws or regulations, then Roche
may use its name alone on such item, without identifying Gilead as licensor.

ARTICLE 8

PAYMENTS; RECORDS; AUDIT

8.1 Payment; Report. All amounts payable to either party under this Agreement
shall be paid in U.S. dollars within [ * ] of the end of each calendar quarter
or as otherwise specifically provided herein. Each payment of royalties owing to
Gilead shall be accompanied by a statement, on a country-by-country basis, of
the amount of gross sales, an itemized calculation of Adjusted Gross Sales and
Net Sales showing deductions provided for in Section 1.15 during such quarter,
the amount of aggregate worldwide gross sales, Adjusted Gross Sales and Net
Sales during such quarter and on a cumulative basis for the current year and the
amount of Royalty or other payments due on such sales. If any Royalty reductions
are claimed by Roche under this Agreement from the full rates set forth in
Section 5.3(a), then the report shall set forth in detail the claimed reduction
and the related facts.

8.2 Exchange Rate; Manner and Place of Payment. All payments due hereunder from
time to time shall be paid in U.S. Dollars. For purposes of computing such
payments, the Net Sales of Product in countries other than the United States
shall be converted into U.S. Dollars as computed in the central Roche currency
conversion system, using the average monthly rate of exchange at the time for
such currencies as retrieved from the Reuters System used by Roche. If
convenient for Roche, such conversion may be made initially into Swiss Francs
and then into U.S. Dollars for

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

20



--------------------------------------------------------------------------------

purposes of calculating the Royalty, provided that Gilead is not disadvantaged
by reason of such multiple conversions (e.g., that the conversion rates used by
Roche do not reflect transaction costs of conversion). The currency conversion
system used by Roche shall be subject to audit by Gilead as described in
Section 8.3 and, if not determined to be a system reflecting the fair market
value of the currencies in question, shall be modified as necessary to effect
currency conversion at fair market value.

Notwithstanding the foregoing, if by reason of any restrictive exchange laws or
regulations, Roche shall be unable to convert to U.S. Dollars the amount,
determined as above, equivalent to the amount due by Roche hereunder, then Roche
shall so notify Gilead promptly and provide an explanation of the circumstances.
In such event, Roche shall make all such payments or the balance thereof due
hereunder and which is not paid in foreign currency as provided below, in U.S.
Dollars as soon as reasonably possible after and to the extent that such
restrictive exchange laws or regulations are lifted so as to permit Roche to pay
amounts due under this Section 8.2 in U.S. Dollars. Roche shall promptly notify
Gilead if such restrictions are so lifted. At its option Gilead shall meanwhile
have the right to request the payment (to it or to its nominee), and, upon
request, Roche shall pay or cause to be paid amounts due (or such portions
thereof as are specified by Gilead) in the currency of any other country
designated by Gilead and legally available to Roche under the then-existing laws
of regulations. Any payments shall be payable to Gilead by wire transfer at such
bank in the United States as Gilead shall specify from time to time. Not less
than one (1) business day prior to such wire transfer, the remitting party shall
telefax the receiving party advising it of the amount and of the payment to be
made.

8.3 Records and Audit. Roche shall keep, and shall cause its Affiliates and
sublicensees to keep, complete and accurate records pertaining to the sale or
other disposition of Product and of the Royalty and other amounts payable under
this Agreement in sufficient detail to permit Gilead to confirm the accuracy of
all payments due hereunder. At Gilead’s request, Roche will cause its
independent certified public accountants to prepare abstracts of Roche’s
relevant business records for review by Gilead’s independent certified public
accountants. If, based on a review of such abstracts, Gilead reasonably believes
that a full audit of said business records would be necessary for the
confirmation of the accuracy of all payments due hereunder, Gilead’s independent
certified public accountants shall have full access to review all work papers
and supporting documents pertinent to such abstracts, and shall have the right
to discuss such documentation with Roche’s independent certified public
accountants. [ * ] Such audit rights may be exercised no more often than once a
year, within three (3) years after the payment period to which such records
relate, upon notice to Roche and during normal business hours. Gilead will bear
the full cost of such audit unless such audit discloses an underpayment of more
than five percent (5%) from the amount of royalties due. Roche shall promptly
make up any underpayment. The terms of this Section 8.3 shall survive any
termination or expiration of this Agreement for a period of three (3) years.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

21



--------------------------------------------------------------------------------

8.4 Withholding Taxes. Any and all taxes levied on account of royalty payments
paid or owed from a country in which provision is made in the law or by
regulation for withholding will be deducted from royalty payments made to Gilead
hereunder. Roche shall cooperate with Gilead to claim exemption from such
deductions or withholdings under any double taxation or similar agreement in
force from time to time. In addition, Roche shall cooperate with Gilead in all
proper respects to minimize any taxes on royalties hereunder. If Roche makes any
payment without reduction for withholding and it later transpires that an amount
of tax should have been withheld on such royalty payment (“underwithheld tax”),
Roche shall be entitled to recover the underwithheld tax by an additional
withholding from any payment due to Gilead under this Agreement. Similarly, if
Roche withholds an amount of tax which is later determined to have not been due,
Roche shall reimburse Gilead for such over withheld amounts. Gilead shall have
the right to audit correspondence and records relating to such tax issues on the
same terms as described in Section 8.3 above.

ARTICLE 9

TERM AND TERMINATION

9.1 Term. The term of this Agreement shall commence upon the Effective Date and,
unless sooner terminated as provided in this Article 9, expire on the expiration
of royalty obligations set forth herein.

9.2 Licenses upon Expiration. In the event that the Agreement expires as set
forth in Section 9.1 above without early termination, the license granted under
Section 2.1 with respect to the Gilead Patents and Gilead Know-How shall
automatically become a non-exclusive, irrevocable, fully-paid license to use
and/or sublicense the use of Gilead Know-How to manufacture, use and sell
Products in each country where such license had previously been in effect. In
the event one or more countries are eliminated from the scope of the Roche
license pursuant to Section 4.2 or 9.6, the license to Roche in this Section 9.2
shall not apply to such countries.

9.3 Termination for Breach. Each party shall have the right to terminate this
Agreement and its obligations hereunder for material breach by the other party,
which breach remains uncured for ninety (90) days after written notice is
provided to the breaching party, or in the case of an obligation to pay a
Royalty or other payments owing under this Agreement, which breach remains
uncured for thirty (30) days after written notice to the breaching party unless
there exists a bona fide dispute as to whether such Royalty or other payments
are owing. Notwithstanding any termination under this Section 9.3, any
obligation to pay Royalty or other payments which had accrued or become payable
as of the date of termination shall survive termination of this Agreement.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

22



--------------------------------------------------------------------------------

9.4 Termination for Gilead’s Breach. In the event Roche terminates this
Agreement pursuant to Section 9.3 above, all licenses granted to Roche under
this Agreement shall survive, subject to Roche’s continued obligation to pay
Royalties to Gilead hereunder. Roche shall retain all of its rights to bring an
action against Gilead under Article 14, including all of its rights for recovery
of damages.

9.5 Product Reversion. In the event Gilead terminates this Agreement pursuant to
Section 9.3 above, or Roche terminates this Agreement pursuant to Section 9.6,
all licenses granted to Roche under Section 2.1 hereof shall terminate, all
rights to Products shall automatically revert to Gilead, and Roche shall
cooperate with Gilead in all respects to effect the prompt and efficient
transfer to Gilead of Product development and marketing activities. In the event
of such termination, Roche hereby assigns to Gilead all right, title and
interest in and to all regulatory filings and approvals pertaining to Products.
In addition, contingent upon such termination, Roche hereby grants to Gilead an
exclusive, royalty-free license under the Roche Patents and the Roche Know-How
which are necessary or useful for the manufacture, use or sale of the Product(s)
as such product(s) exist as of the date of termination. Gilead’s rights to
practice such Roche technology shall be limited exclusively to the purpose of
development and commercialization of products that would be Products hereunder.
If Roche terminates its rights in one or more countries under Section 9.6, or
loses its rights in one or more countries pursuant to Section 4.2, this
Section 9.5 shall apply only in the countries in which such termination is
effective. If such termination occurs on less than a worldwide basis, Roche
shall (i) supply the requirements of Gilead or its subsequent licensee for
Product (in bulk or finished form), or intermediates of such Product, at Roche’s
Cost of Goods Sold, so long as Roche manufactures or procures the Product or
intermediate for its own account, and (ii) at Gilead’s request, assist
reasonably in the transfer of manufacturing processes to new suppliers. If such
termination occurs on a worldwide basis, then Roche shall (i) provide such
supply, to the extent it had established it for its own account prior to such
termination, and (ii) at Gilead’s request, assist reasonably in the transfer of
manufacturing processes to new suppliers. Gilead agrees that in the event this
Section 9.5 comes into effect, it will use diligent efforts to effect the
transfer of Product manufacturing activities to Third Parties as soon as
practicable. Roche’s supply obligation under this Section 9.5 shall in any event
not continue for more than two (2) years after such termination.

9.6 Termination by Roche For Convenience. Roche shall also have the right in its
discretion to terminate this Agreement on a worldwide basis or on a country by
country basis, on twelve (12) months advance written notice, provided that
(i) Roche shall

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

23



--------------------------------------------------------------------------------

remain responsible for its performance of this Agreement during the 12-month
period following the giving of such notice, (ii) Roche shall remain responsible
for the completion of any clinical trials of Product which commenced prior to
the giving of such notice, even if such trial continued beyond such twelve
(12)-month period, and (iii) on a worldwide or country by country basis, as the
case may be, Roche shall grant the licenses and effect the transfers provided
for in Section 9.5. In such event, if Gilead grants a license to a Third Party
to the Product rights surrendered by Roche prior to the end of such twelve
(12)-month period, Gilead shall use diligent efforts to cause such new licensee
to assume its pro rata share of the costs for which Roche is responsible under
this Section 9.6 in respect of the Product rights being obtained by the new
licensee (where “pro rata” refers to the period of time remaining in the twelve
(12)-month notice period at the time Gilead enters into such new agreement).

9.7 Survival. Articles 1, 5, 9, 10, 11, 12, 14 and 15 and Sections 3.3(b) and
8.3 of this Agreement shall survive termination of this Agreement for any reason
(subject to any subsequent dates of termination referred to in such individual
Articles).

ARTICLE 10

INTELLECTUAL PROPERTY

10.1 Ownership of Inventions. Each party shall own any inventions made solely by
its employees or agents. Inventions made jointly by employees or agents of each
party shall be owned jointly by the parties (“Joint Inventions”). Inventorship
shall be determined in accordance with U.S. patent laws.

10.2 Prosecution of Patents.

(a) Gilead Patents. Gilead Patents shall be prosecuted (including the handling
of interferences) and maintained by Gilead or its licensors. Gilead shall
furnish Roche with copies of draft submissions to the relevant patent
authorities and will consider Roche’s comments. If Roche does not provide Gilead
with comments within thirty (30) days of receipt of a draft, Gilead shall be
free to proceed with its submission or other contemplated action. Further,
Gilead shall always be entitled to proceed with any submission or other
contemplated action if it determines time is of the essence, provided that
Gilead makes reasonable efforts to inform Roche as early as practicable and to
consider its comments where possible. In the event that Gilead elects not to
maintain any issued patent within the Gilead Patents or not to file any patent
term extensions to the Gilead Patents which Roche believes are appropriate to
obtain an extended period of market exclusivity for Product, Roche shall have
the right to elect to have Gilead or its licensors maintain such patents or file
for such patent term extensions at Roche’s sole expense. Gilead shall bear the
costs incurred in connection with the

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

24



--------------------------------------------------------------------------------

prosecution and maintenance of Gilead Patents, except that Roche shall make a
one-time nonaccountable and noncreditable payment to Gilead in the amount of [ *
] within ten (10) days of the Effective Date as an additional license fee in
consideration of Gilead’s obligation to prosecute and maintain the Gilead
Patents after the Effective Date.

(b) Roche Patents Covering Products. It is anticipated that as part of this
collaborative development program, patents may be filed by and issued to Roche
that may cover compositions of matter (including formulations) of Products as
well as biological uses or processes for the manufacture of Products. These
patents shall be prosecuted (including the handling of interferences) and
maintained by Roche, at its expense. Roche shall furnish Gilead with copies of
draft submissions to the relevant patent authorities and will consider Gilead’s
comments. If Gilead does not provide Roche with comments within thirty (30) days
of receipt of a draft, Roche shall be free to proceed with its submission or
other contemplated action. Further, Roche shall always be entitled to proceed
with any submission or other contemplated action if it determines time is of the
essence, provided that Roche makes reasonable efforts to inform Gilead as early
as practicable and to consider its comments where possible. Roche shall not
abandon claims Covering Products without prior notice to and consultation with
Gilead, and shall not abandon patent applications covering Products without
first offering assignment of such applications to Gilead, which if it accepts
such assignment shall thereafter prosecute such applications at its sole expense
and in its sole discretion. In the event such applications are assigned to
Gilead, Roche shall retain a nonexclusive license. Such license shall be royalty
free outside of the field of neuraminidase inhibitors, and shall be subject to
the Royalties set forth in Section 5.3 within the field of neuraminidase
inhibitors.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

25



--------------------------------------------------------------------------------

(c) Joint Patents. With respect to Joint Inventions, the parties shall meet and
agree upon which party shall prosecute patent applications Covering such Joint
Invention. If either party prosecutes a patent application on a Joint Invention,
such party shall bear its own internal costs, and the external costs for outside
counsel, filing fees, etc. shall be borne equally by the parties, except as
provided in the final sentence of this paragraph. Except for the licenses
granted herein, each party shall be entitled to practice and sublicense Joint
Inventions without restriction or an obligation to account to the other party.
Either party may disclaim its interest in any particular patent or patent
application covering a Joint Invention, in which case (i) the disclaiming party
shall assign its ownership interest in such patent or patent application to the
other party without consideration, (ii) the party which is then the sole owner
shall be solely responsible for all future costs of such patent or patent
application, and (iii) the disclaiming party shall hold no further rights
thereunder, except for a nonexclusive license. Such license shall be royalty
free outside of the field of neuraminidase inhibitors, and shall be subject to
the Royalties set forth in Section 5.3 within the field of neuraminidase
inhibitors.

10.3 Infringement of Patents by Third Parties.

(a) Notification. Each party shall promptly notify the other in writing of any
alleged or threatened infringement of the Gilead Patent Rights, Joint Patent
Rights or Roche Patent Rights of which it becomes aware.

(b) Gilead Patent Rights. Gilead shall have the right, but not the obligation,
to bring, at Gilead’s expense and in its sole control, an appropriate action
against any person or entity infringing a Gilead Patent Right directly or
contributorily. If Gilead does not bring such action within ninety (90) days
(forty five (45) days in the case of an action brought under the Hatch-Waxman
Act) of notification thereof to or by Roche, Roche shall have the right, but not
the obligation, to bring at Roche’s expense and in its sole control, such
appropriate action. The party not bringing an action under this paragraph
(b) shall be entitled to separate representation in such matter by counsel of
its own choice and at its own expense, but such party shall cooperate fully with
the party bringing such action.

(c) Roche Patent Rights. With respect to Roche Patent Rights, Roche may take
such action as it deems in its best interests. Gilead shall not have any right
to bring an action under Roche Patent Rights, but shall have the right to be
fully informed regarding any litigation brought thereunder by Roche, including
the status of any settlement activity.

(d) Joint Patent Rights. With respect to Third Party infringement of Joint
Patent Rights, the parties shall confer and take such action, and allocate
expenses and recoveries in such manner, as they may agree. In the absence of
agreement, the rules applicable to Gilead Patent Rights shall apply to the Joint
Patent Rights in question.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

26



--------------------------------------------------------------------------------

(e) Costs and Awards. The party which is not in control of any action brought
pursuant to Section 10.3(b), (c) or (d) may elect to contribute fifty percent
(50%) of the costs of litigation against such Third Party infringer, by
providing written notice to the controlling party within ninety (90) days after
such action is first brought. If the non-controlling party elects to bear fifty
percent (50%) of such litigation costs, it shall receive fifty percent (50%) of
any damage award or settlement resulting from such action. If the
non-controlling party does not elect to share such litigation costs, it shall
not participate in any damage award or settlement resulting from such action.

(f) Settlement; Allocation of Proceeds. Neither party shall settle a claim
brought under this Section 10.3 without the consent of the other party. In the
event of any recovery of monetary damages from the Third Party, whether such
damages result from the infringement of Gilead Patents or Roche Patents, such
recovery shall be allocated first to the reimbursement of any expenses incurred
by the parties in the litigation under this Section 10.3 (including, for the
purpose, a reasonable allocation of internal counsel and other expenses), and
thereafter as provided in Section 10.3 (e). If the amount recovered from the
Third Party is less than the aggregate expenses of the parties incurred in
connection with such litigation, the recovery shall be shared pro rata between
Gilead and Roche in proportion to their respective expenses.

10.4 Infringement of Third Party Rights. In the event that any Product
manufactured, used or sold under this Agreement becomes the subject of a Third
Party claim or there is the potential for a claim for patent infringement
anywhere in the world, and irrespective of whether Gilead or Roche is charged
with said infringement, the parties shall promptly meet to consider the claim
and the appropriate course of action. Unless the parties otherwise agree, the
party against which such Third Party infringement claim is brought shall defend
against such claim at its sole expense and the other party shall have the right,
but not the obligation, to participate in any such suit, at its sole option and
at its own expense. Such other party shall reasonably cooperate with the party
conducting the defense of the claim, including if required to conduct such
defense, furnishing a power of attorney. Neither party shall enter into any
settlement that affects the other party’s rights or interests without such other
party’s written consent, which consent shall not be unreasonably withheld. If in
the opinion of Roche’s counsel, a license with respect to such Third Party
patents is necessary to avoid substantial risks which could prevent Roche from
making, using, selling, offering for sale or importing Product, then Roche shall
notify Gilead of such conclusion and the basis for it and give Gilead a
reasonable opportunity to discuss Roche’s opinion. If Gilead concurs in Roche’s
opinion, Roche shall have the right to negotiate directly with such Third Party
for a license, and Roche

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

27



--------------------------------------------------------------------------------

shall be entitled to apply [ * ] of Third Party Royalties for Net Sales in the
country where the claim exists, as a credit against royalties due under
Section 5.3; provided, however, that the aggregate credit taken in any given
calendar quarter shall not exceed [ * ] of the royalties payable to Gilead
during that quarter, on a country-by-country basis, and shall be subject to
further limitations as expressly set forth in Section 5.3. If Gilead does not
concur with Roche’s opinion, the matter shall be submitted to an independent
counsel, selected by mutual consent and paid equally by Roche and Gilead, to
determine whether there is a substantial risk of infringement of such Third
Party rights. If such independent counsel determines that a substantial risk
exists, then Roche may negotiate directly with such Third Party and receive
royalty credit as set forth above. If such independent counsel determines that a
substantial risk does not exist, then Roche may still negotiate for a license
from such Third Party if it elects to do so, but Roche shall not have the right
of royalty reduction provided for in this Section 10.4.

10.5 Patent Marking. Products marketed and sold by Roche hereunder shall be
marked with appropriate patent numbers or indicia at Gilead’s request, subject
to Roche’s consent, not to be unreasonably withheld.

ARTICLE 11

INDEMNIFICATION

11.1 Indemnification by Gilead. Gilead hereby agrees to indemnify, hold harmless
and defend Roche against any and all expenses, costs of defense (including
without limitation attorneys’ fees, witness fees, damages, judgments, fines and
amounts paid in settlement) and any amounts Roche becomes legally obligated to
pay because of any claim or claims against it to the extent that such claim or
claims (i) arise out of the breach or alleged breach of any representation or
warranty by Gilead hereunder, or (ii) are due to the negligence or misconduct of
Gilead; provided that (a) Roche provides Gilead with prompt notice of any such
claim and the exclusive ability to defend (with the reasonable cooperation of
Roche) and settle any such claim and (b) such indemnities shall not apply to the
extent such claims are covered by Roche’s indemnity set forth in Section 11.2
below.

11.2 Indemnification by Roche. Roche hereby agrees to indemnify, hold harmless
and defend Gilead against any and all expenses, costs of defense (including
without limitation attorneys’ fees, witness fees, damages, judgments, fines and
amounts paid in settlement) and any amounts Gilead becomes legally obligated to
pay because of any claim or claims against it to the extent that such claim or
claims (i) result from Roche’s activities under this Agreement, (ii) arise out
of the breach or alleged breach of any representation or warranty by Roche
hereunder, (iii) are due to the negligence or misconduct of Roche, or (iv) arise
out of the possession, manufacture, use, sale or

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

28



--------------------------------------------------------------------------------

administration of the Product by Roche or Roche’s Affiliates or sublicensees;
provided that (a) Gilead provides Roche with prompt notice of any such claim and
the exclusive ability to defend (with the reasonable cooperation of Gilead) or
settle any such claim and (b) such indemnities shall not apply to the extent
such claims are covered by Gilead’s indemnity set forth in Section 11.1 above.

11.3 Mechanics. In the event that the parties cannot agree as to the application
of Sections 11.1 and 11.2 above to any particular loss or claim, the parties may
conduct separate defenses of such claim. Each party further reserves the right
to claim indemnity from the other in accordance with Sections 11.1 and 11.2
above upon resolution of the underlying claim, notwithstanding the provisions of
Sections 11.1 and 11.2 above requiring the indemnified party to tender to the
indemnifying party the exclusive ability to defend such claim or suit.

11.4 Insurance Coverage. Each party represents and warrants that it is covered
and will continue to be covered by a comprehensive general liability insurance
program which covers all of each Party’s activities and obligations hereunder.
Each party shall provide the other party with written notice at least fifteen
(15) days prior to any cancellation or material change in such insurance
program. Each party shall maintain such insurance program, or other program with
comparable coverage, beyond the expiration or termination of this Agreement
during (i) the period that any Product is being commercially distributed or sold
other than for the purpose of obtaining regulatory approvals by Roche or by a
sublicensee, Affiliate or agent of Roche and (ii) a commercially reasonable
period thereafter.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

29



--------------------------------------------------------------------------------

ARTICLE 12

CONFIDENTIALITY

12.1 Proprietary Information; Exceptions. Each party will maintain all
Proprietary Information received by it under this Agreement in trust and
confidence and will not disclose any such Proprietary Information to any Third
Party or use any such Proprietary Information for any purposes other than those
necessary or permitted for performance under this Agreement. In particular,
Roche shall not use any Gilead Know-How for any purpose other than those
expressly licensed under Section 2.1. Each party may use the other’s Proprietary
Information only to the extent required to accomplish the purposes of this
Agreement. Proprietary Information shall not be used for any purpose or in any
manner that would constitute a violation of any laws or regulations, including
without limitation the export control laws of the United States. Proprietary
Information shall not be reproduced in any form except as required to accomplish
the intent of this Agreement. No Proprietary Information shall be disclosed to
any employee, agent, consultant, Affiliate, or sublicensee who does not have a
need for such information. To the extent that disclosure is authorized by this
Agreement, the disclosing party will obtain prior agreement from its employees,
agents, consultants, Affiliates, sublicensees or clinical investigators to whom
disclosure is to be made to hold in confidence and not make use of such
information for any purpose other than those permitted by this Agreement. Each
party will use at least the same standard of care as it uses to protect its own
Proprietary Information of a similar nature to ensure that such employees,
agents, consultants and clinical investigators do not disclose or make any
unauthorized use of such Proprietary Information, but no less than reasonable
care. Each party will promptly notify the other upon discovery of any
unauthorized use or disclosure of the Proprietary Information.

Proprietary Information shall not include any information which:

(a) is now, or hereafter becomes, through no act or failure to act on the part
of the receiving party in breach hereof, generally known or available;

(b) is known by the receiving party at the time of receiving such information,
as evidenced by its written records;

(c) is hereafter furnished to the receiving party by a third party, as a matter
of right and without restriction on disclosure;

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

30



--------------------------------------------------------------------------------

(d) is independently developed by the receiving party without any breach of this
Agreement; or

(e) is the subject of a written permission to disclose provided by the
disclosing party.

12.2 Authorized Disclosure. The parties shall issue a joint press release upon
signing this Agreement. The parties agree that the material financial terms of
the Agreement, other than the initial payments provided in Sections 3.3(c) and
5.1 and the aggregate milestone payments provided for in Section 5.2, will be
considered Proprietary Information of both parties. Notwithstanding the
foregoing, either party may make disclosures required by law or regulation,
provided prior notice is given to the other party whenever possible, and may
disclose the material financial terms of the Agreement to bona fide potential
corporate partners, to the extent required or contemplated by this Agreement,
and to financial underwriters, prospective investors and other parties with a
need to know such information. Any such disclosures, and any disclosure of the
development and marketing or Products or other developments under this
Agreement, including but not limited to press releases, will be reviewed and
consented to by each party prior to such disclosure. Such consent shall not be
untimely or unreasonably withheld by either party. All such disclosures shall be
made only to parties under an obligation of confidentiality.

Notwithstanding any other provision of this Agreement, each party may disclose
Proprietary Information if such disclosure:

(a) is in response to a valid order of a court or other governmental body of the
United States or a foreign country, or any political subdivision thereof;
provided, however, that the responding party shall first have given notice to
the other party hereto and shall have made a reasonable effort to obtain a
protective order requiring that the Proprietary Information so disclosed be used
only for the purposes for which the order was issued;

(b) is otherwise required by law or regulation, including SEC related documents;
or

(c) is otherwise necessary to file or prosecute patent applications, prosecute
or defend litigation or comply with applicable governmental regulations or
otherwise establish rights or enforce obligations under this Agreement, but only
to the extent that any such disclosure is necessary.

12.3 Return of Proprietary Information. In the event Roche loses its license to
Gilead Patents and Gilead Know-How which was granted to it under this Agreement,

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

31



--------------------------------------------------------------------------------

Roche shall use diligent efforts (including without limitation a diligent search
of files and computer storage devices) to return all Proprietary Information
received by it from Gilead, provided, however, that Roche may keep one copy of
such Proprietary Information for legal archival purposes. Access to the copy so
retained by Roche’s legal department shall be restricted to counsel and such
Proprietary Information shall not be used except in the resolution of any claims
or disputes arising out of this Agreement.

12.4 Publications. Except as required by law, neither Party shall publish or
present, or cause to be published or presented, the results of studies carried
out with respect to Products without the opportunity for prior review by the
other party. Each party shall provide to the other the opportunity to review any
proposed abstracts, manuscripts or presentations which relate to Products at
least thirty (30) days prior to their intended submission for publication and
such submitting party agrees, upon written request from the other party, not to
submit such abstract or manuscript for publication or to make such presentation
until the other party is given a reasonable period of time to seek patent
protection for any material in such publication or presentation that it believes
is patentable.

ARTICLE 13

REPRESENTATIONS AND WARRANTIES

13.1 Mutual Representations and Warranties. Each party hereby represents and
warrants:

(a) Corporate Power. Such party is duly organized and validly existing under the
laws of the state of its incorporation and has full corporate power and
authority to enter into this Agreement and to carry out the provisions hereof.

(b) Due Authorization. Such party is duly authorized to execute and deliver this
Agreement and to perform its obligations hereunder.

(c) Binding Agreement. This Agreement is a legal and valid obligation binding
upon it and is enforceable in accordance with its terms. The execution, delivery
and performance of this Agreement by such party does not conflict with any
agreement, instrument or understanding, oral or written, to which it is a party
or by which it may be bound, nor violate any law or regulation of any court,
governmental body or administrative or other agency having authority over it.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

32



--------------------------------------------------------------------------------

13.2 Gilead Representations and Warranties. Gilead warrants and represents that:

(a) Safety Data. To the best of its knowledge, Gilead has informed Roche about
all significant information in its possession or control concerning side
effects, injury, toxicity or sensitivity reaction and incidents or severity
thereof with respect to any Product tests conducted by Gilead or its
contractors. Roche acknowledges that such tests have been entirely preclinical
and may not be indicative of results that may be obtained in humans.

(b) Patent Matters. As of the Effective Date, Gilead has no knowledge of the
existence of any patent owned or controlled by a Third Party which covers the
lead compound identified by Gilead to Roche (GS 4104) and would prevent Roche
from making, using or selling such compound. To the best of Gilead’s knowledge
and belief, as of the Effective Date, the patent applications listed in Exhibit
A at the Effective Date are owned by Gilead and Gilead is not in possession of
information that would, in its opinion, render invalid and/or unenforceable
claims directed specifically to GS 4104 that are presently in one or more of
such applications. Notwithstanding the foregoing, if at any time prior to
December 31, 1997, a patent or patent application held by a Third Party is
identified which covers the specific Product being developed by the parties
pursuant to this Agreement, the parties will meet and discuss possible
resolutions of the patent situation. If the resolution involves a license from
the Third Party to its patent rights and/or a license to the Third Party under
Gilead or Roche patent rights, the parties acknowledge that the economic
assumptions underlying this Agreement may no longer be valid, and in such case
the parties will renegotiate the terms of this Agreement in good faith in order
to reflect such resolution.

13.3 No Other Representations. THE EXPRESS REPRESENTATIONS AND WARRANTIES STATED
IN THIS ARTICLE 13 ARE IN LIEU OF ALL OTHER REPRESENTATIONS AND WARRANTIES,
EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION, THE WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.

ARTICLE 14

DISPUTE RESOLUTIONS; VENUE AND GOVERNING LAW

14.1 Disputes. The parties recognize that disputes as to certain matters may
from time to time arise during the term of this Agreement which relate to either
party’s rights and/or obligations hereunder or thereunder. It is the objective
of the parties to establish procedures to facilitate the resolution of disputes
arising under this Agreement in an expedient manner by mutual cooperation and
without resort to litigation. To accomplish this objective, the parties agree to
follow the procedures set forth in this Article 14 if and when a dispute arises
under this Agreement.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

33



--------------------------------------------------------------------------------

In the event of disputes between the parties, including disputes among the
members of the Steering Committee which such committee is unable to resolve, a
party seeking to resolve such dispute will, by written notice to the other, have
such dispute referred to their respective executive officers designated below or
their successors, for attempted resolution by good faith negotiations within
fourteen (14) days after such notice is received. Said designated officers are
as follows:

 

For Roche:    Head of the Pharma Division For Gilead:    Chief Executive Officer

In the event the designated executive officers are not able to resolve such
dispute, either party may at any time after the 14 day period invoke the
provisions of Section 14.2 hereinafter.

14.2 Alternative Dispute Resolution. Following settlement efforts pursuant to
Section 14.1, any dispute, controversy or claim arising out of or relating to
the validity, construction, enforceability or performance of this Agreement,
including disputes relating to alleged breach or to termination of this
Agreement under Section 9.3, other than disputes which are expressly prohibited
herein from being resolved by this mechanism, shall be settled by binding
Alternative Dispute Resolution (“ADR”) in the manner described below:

(a) ADR Request. If a party intends to begin an ADR to resolve a dispute, such
party shall provide written notice (the “ADR Request”) to counsel for the other
party informing such other party of such intention and the issues to be
resolved. From the date of the ADR Request and until such time as any matter has
been finally settled by ADR, the running of the time periods contained in
Section 9.3 as to which party must cure a breach of this Agreement shall be
suspended as to the subject matter of the dispute.

(b) Additional Issues. Within ten (10) business days after the receipt of the
ADR Request, the other party may, by written notice to the counsel for the party
initiating ADR, add additional issues to be resolved.

(c) No ADR of Patent Issues. Disputes regarding the scope, validity and
enforceability of patents shall not be subject to this Section 14.2, and shall
be submitted to a court of competent jurisdiction.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

34



--------------------------------------------------------------------------------

14.3 Arbitration Procedure. The ADR shall be conducted pursuant to the ENDISPUTE
Rules then in effect, except that notwithstanding those rules, the following
provisions shall apply to the ADR hereunder:

(a) Arbitrator. The arbitration shall be conducted by a panel of three
arbitrators (the “Panel”). The Panel shall be selected from a pool of retired
independent federal judges to be presented to the parties by ENDISPUTE.

(b) Proceedings. The time periods set forth in the ENDISPUTE rules shall be
followed, unless a party can demonstrate to the Panel that the complexity of the
issues or other reasons warrant the extension of one or more of the time tables.
In such case, the Panel may extend such time tables, but in no event shall the
time tables being extended so that the ADR proceeding extends more than 18
months from its beginning to the Award. In regard to such time tables, the
parties (i) acknowledge that the issues that may arise in any dispute involving
this Agreement may involve a number of complex matters and (ii) confirm their
intention that each party will have the opportunity to conduct complete
discovery with respect to all material issues involved in a dispute within the
framework provided above. Within such time frames, each party shall have the
right to conduct discovery in accordance with the Federal Rules of Civil
Procedure. The Panel shall not award punitive damages to either party and the
parties shall be deemed to have waived any right to such damages. The Panel
shall, in rendering its decision, apply the substantive law of the State of
California, without regard to its conflict of laws provisions, except that the
interpretation of and enforcement of this Section 14.3(b) shall be governed by
the Federal Arbitration Act. The Panel shall apply the Federal Rules of Evidence
to the hearing. The proceeding shall take place in the City of New York. The
fees of the Panels and ENDISPUTE shall be paid by the losing Party which shall
be designated by the Panel. If the Panel is unable to designate a losing party,
it shall so state and the fees shall be split equally between the parties.

(c) Award. The Panel is empowered to award any remedy allowed by law, including
money damages, multiple damages, prejudgment interest and attorneys’ fee, and to
grant final, complete, interim, or interlocutory relief, including injunctive
relief but excluding punitive damages.

(d) Costs. Except as set forth in Section 14.3(b), above, each party shall bear
its own legal fees. The Panel shall assess its costs, fees and expenses against
the party losing the ADR unless it believes that neither party is the clear
loser, in which case the Panel shall divide such fees, costs and expenses
according to the Panel’s sole discretion.

(e) Confidentiality. The ADR proceeding shall be confidential and the Panel
shall issue appropriate protective orders to safeguard each party’s

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

35



--------------------------------------------------------------------------------

Proprietary Information. Except as required by law, no party shall make (or
instruct the Panel to make) any public announcement with respect to the
proceedings or decision of the Panel without prior written consent of each other
party. The existence of any dispute submitted to ADR, and the award, shall be
kept in confidence by the parties and the Panel, except as required in
connection with the enforcement of such award or as otherwise required by
applicable law.

14.4 Judicial Enforcement. The parties agree that judgment on any arbitral award
issued pursuant to this Article 14 shall be entered in the United States
District Court for the Northern District of California or, in the event such
court does not have subject matter jurisdiction over the dispute in question,
such judgment shall be entered in the Superior Court of the State of California,
in the County of San Mateo.

14.5 Governing Law. This Agreement is made in accordance with and shall be
governed and construed under the laws of the State of California, as such laws
are applied to contract entered into and to be performed within such state.

ARTICLE 15

MISCELLANEOUS

15.1 Agency. Neither party is, nor will be deemed to be, an employee, agent or
legal representative of the other party for any purpose. Neither party will be
entitled to enter into any contracts in the name of, or on behalf of the other
party, nor will a party be entitled to pledge the credit of the other party in
any way or hold itself out as having authority to do so. This Agreement is an
arm’s-length license agreement between the parties and shall not constitute or
be construed as a joint venture.

15.2 Assignment. Except as otherwise provided herein, neither this Agreement nor
any interest hereunder will be assignable in part or in whole by any party
without the prior written consent of the other; provided, however, that either
party may assign this Agreement to any of its Affiliates or to any successor by
merger or sale of all or substantially all of its business assets to which this
Agreement relates in a manner such that the assignor will remain liable and
responsible for the performance and observance of all its duties and obligations
hereunder. This Agreement will be binding upon the successors and permitted
assigns of the parties and the name of a party herein will be deemed to include
the names of such party’s successors and permitted assigns to the extent
necessary to carry out the intent of this Agreement. Any assignment which is not
in accordance with this Section 15.2 will be void.

15.3 Amendment. No amendment or modification hereof shall be valid or binding
upon the parties unless made in writing and signed by both parties.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

36



--------------------------------------------------------------------------------

15.4 Notices. Any notice or other communication required or permitted to be
given to either party hereto shall be in writing unless otherwise specified and
shall be deemed to have been properly given and to be effective on the date of
delivery if delivered in person or by facsimile or three (3) days after mailing
by registered or certified mail, postage paid, to the other party at the
following address:

In the case of Gilead:

Gilead Sciences, Inc.

353 Lakeside Drive

Foster City, CA 94404

Telephone: (415) 574-3000

FAX: (415) 578-9264

Attention: Chief Executive Officer

and

Gilead Sciences, Inc.

353 Lakeside Drive

Foster City, CA 94404

Telephone: (415) 574-3000

Fax: (415) 572-6622

Attention: General Counsel

In the case of Roche:

F. Hoffmann-La Roche Ltd

CH-4070 Basel, Switzerland

Telephone: 41-61-688 30 60

FAX: 41-61-688 13 96

Attention: Corporate Law Department

and

Hoffmann-La Roche Inc.

340 Kingsland Street

Nutley, NJ 07110

Telephone: (201) 235-2165

FAX: (201) 235-3500

Attention: Corporate Secretary

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

37



--------------------------------------------------------------------------------

Either party may change its address for communications by a notice to the other
party in accordance with this Section 15.4.

15.5 Force Majeure. Any prevention, delay or interruption of performance by any
party under this Agreement shall not be considered a breach of this Agreement if
and to the extent caused by occurrences beyond the reasonable control of the
party affected, including but not limited to acts of God, embargoes,
governmental restrictions, strikes or other concerted acts of workers, fire,
flood, earthquake, explosion, riots, wars, civil disorder, rebellion or
sabotage. The party suffering such occurrence shall immediately notify the other
party and any time for performance hereunder shall be extended by the actual
time of prevention, delay, or interruption caused by the occurrence.

15.6 Affiliates. The parties hereto acknowledge that Roche will carry out many
of the activities required or permitted pursuant to this Agreement through its
Affiliates. Roche hereby represents and warrants to Gilead that this Agreement
shall be binding on its Affiliates and further guarantees the performance of its
Affiliates in accordance with this Agreement as if such Affiliates were parties
to this Agreement. In the event either party to this Agreement is acquired by
another company, then the technology and programs of the acquiring company in
existence at the time of such transaction shall not be subject to this
Agreement.

15.7 Export Control. This Agreement is made subject to any restrictions
concerning the export of products or technical information from the United
States of America or other countries which may be imposed upon or related to
Gilead or Roche from time to time. Each party agrees that it will comply with
all applicable export laws and regulations in connection with its activities
under this Agreement.

15.8 Severability. If any term, condition or provision of this Agreement is held
to be unenforceable for any reason, it shall, if possible, be interpreted, to
achieve the intent of the parties to this Agreement to the extent possible
rather than voided. If not capable of such interpretation, the parties shall in
good faith seek to agree on an alternative provision reflecting the intent of
the parties which is enforceable. In any event, all other terms, conditions and
provision of this Agreement shall be deemed valid and enforceable to the full
extent.

15.9 Cumulative Rights. The rights, powers and remedies hereunder shall be in
addition to, and not in limitation of, all rights, powers and remedies provided
at law or in equity, or under any other agreement between the parties. All of
such rights, powers and remedies shall be cumulative, and may be exercised
successively or cumulatively.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

38



--------------------------------------------------------------------------------

15.10 Waiver. No waiver by either party hereto on any breach or default of any
of the covenants or agreements herein set forth shall be deemed a waiver as to
any subsequent or similar breach or default.

15.11 Entire Agreement. This Agreement, and all Exhibits and Schedules referred
to herein, embody the entire understanding of the parties with respect to the
subject matter hereof and shall supersede all previous communications,
representations or understandings, either oral or written, between the parties
relating to the subject matter hereof.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
respective officer hereunto duly authorized.

 

GILEAD SCIENCES, INC.     F. HOFFMANN-LA ROCHE LTD By:  

/s/ John C. Martin

    By:  

/s/ W. Henrich

Name:   John C. Martin     Name:   Werner Henrich Title:   CEO     Title:  
Director       HOFFMANN-LA ROCHE INC.       By:  

/s/ Stephen Sulovar

      Name:   Stephen Sulovar       Title:   Sr. Vice President

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

39



--------------------------------------------------------------------------------

Case No.

  

Title

  

Country

  

Appl. No.

  

Filing Date

[ * ]

           

EXHIBIT A

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

40